                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DANNY R CAMPBELL,                           )
                                            )
                    Plaintiff,              )
                                            )
v.                                          )         CIV-20-16-R
                                            )
CARL BEAR,                                  )
                                            )
                    Defendant.              )

                                          ORDER

      Petitioner filed this action seeking a writ of habeas corpus pursuant to 28 U.S.C. §

2254. Pursuant to 28 U.S.C. § 636(b)(1)(B), the matter was referred to United States

Magistrate Judge Suzanne Mitchell for preliminary review. On February 24, 2020, Judge

Mitchell issued a Report and Recommendation wherein she recommended that Petitioner’s

Application for Leave to Proceed In Forma Pauperis be denied. The record reflects that

Petitioner has not objected to the Report and Recommendation within the time limits

prescribed therein, nor has he sought an extension of time in which to file an objection,

accordingly, the Report and Recommendation is hereby ADOPTED in its entirety. The

Application for Leave to Proceed In Forma Pauperis is DENIED. The petition will be

dismissed without prejudice unless Mr. Campbell tenders the $5.00 filing fee within

twenty-one days of entry of this Order.

      IT IS SO ORDERED this 27th day of March 2020.
